Exhibit 23 Consent of Independent Registered Public Accounting Firm Metro Bancorp, Inc. and Subsidiaries Harrisburg, Pennsylvania We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No.333-87329, and No. 333-161114) and Form S-8 (No. 333-82085, No. 333-82083, No.333-87313, No. 333-61634, No. 333-61636, No. 333-122490, No. 333-128382, No. 333-155931, and No.333-155930) of Metro Bancorp, Inc. (the “Company”) of our reports dated March 16, 2010, relating to the Company’s consolidated financial statements and the effectiveness of the Company’s internal control over financial reporting, which appear in the Annual Report to Shareholders, which is incorporated by reference in this Annual Report on Form 10-K. /s/ Parente Beard LLC Parente Beard LLC Harrisburg, Pennsylvania March 16, 2010
